DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 12/3/2019 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
4.	The drawings were received on 12/3/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Naito et al (US 20140363755 A1).
Regarding claim 13, Naito teaches a fuel cell system (110) comprising a fuel cell stack (112) and an auxiliary device such as a fuel gas system devices (66). Naito teaches an auxiliary device case comprising an end plate (64) (block member) and a covering (72a). The auxiliary device (66) is stored in the auxiliary device case. Naito teaches that the end plate (64a) of the device case is joined with fuel cell end plate (28a) and configured to apply a tightening load in a stacking direction to the fuel cell stack through the support rod members (114) and serves as an integral part of the auxiliary device case [Fig. 6-7; paragraph 0039, 0060-0064].

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitomi et al (US 20150244006 A1) in view of Naito et al (US 20140363755 A1).
Regarding claim 1, Yoshitomi discloses a fuel cell system (12) comprising a fuel cell stack (14), a stack case (64) storing the fuel cell stack and auxiliary devices such as s fuel gas unit (112), an oxygen-containing gas unit (114) and a humidifier (100) [Abstract; Fig. 3-5; paragraph 0027, 0037, 0042-0044]. Yoshitomi does not teach an auxiliary device case covering the auxiliary devices as claimed. However, Naito teaches a fuel cell system (110) comprising a fuel cell stack (112) and an auxiliary device such as a fuel gas system devices (66). Naito teaches an auxiliary device case comprising an end plate (64) (block member) and a covering (72a). The auxiliary device (66) is stored in the auxiliary device case. Naito teaches that the end plate (64a) of the device case is joined with fuel cell end plate (28a) and configured to apply a tightening load in a stacking direction to the fuel cell stack through the support rod members (114) [Fig. 6-7; 
Regarding claim 9, Yoshitomi and Naito both teaches that the auxiliary device case is provided adjacent to the stack case in a horizontal direction; and the outer shape of the auxiliary device case in the vertical direction is larger than the outer shape of the stack case in the vertical direction [Yoshitomi: Fig. 5; Naito: Fig. 6-7].

12.	Claims 2-3, 5-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitomi et al (US 20150244006 A1) in view of Naito et al (US 20140363755 A1) as applied in claim 1 and further in view of Kaupert (US 20100092839 A1).
Regarding claims 2-3, 5, Yoshitomi/Naito teaches that the auxiliary device case includes a first case member (64a) provided adjacent to the stack case (28a) and a second case member (72a) joined to the first case member (64a); the first case member (64a) is provided between the stack case (28a) and the second case member (72a); the first case member includes an end plate part (64a) joined to the stack case (28a) and the fuel cell auxiliary device (66) is at least partly stored in the first case member. Yoshitomi also teaches that the first case member (64a) is joined with the stack case member/endplate (28a) with fastener (114) [Yoshitomi; Fig. 6]. Yoshitomi/Naito does not teach that a peripheral wall extending from the end plate part toward the second case 
Regarding claims 6-7, Yoshitomi teaches that the auxiliary devices comprises a fuel gas unit (112) and an oxygen-containing gas unit (114) [Fig. 5-6, paragraph 0042]. Naito teaches that the second case member (72a) has a recessed shape [Fig. 6]. Kaupert teaches that the first housing part (6) comprises an end plate part (15) and a peripheral wall extending from the end plate part (15) toward the second housing part (7) in a thickness direction of the end plate part (15) [Fig. 3-4; paragraph 0005-0010, 0030-0034]. Therefore, when Yoshitomi/Naito and Kaupert are combined, the fuel gas system device can be stored in the first case member and the oxygen-containing gas system device can stored in the second case member.
Regarding claim 10, when Yoshitomi/Naito and Kaupert are combined, the outer size of the second case member in the stacking direction can be larger than the outer size of the first case member in the stacking direction based on the arrangement of the devices.

Regarding claim 12, Yoshitomi teaches that the oxygen-containing gas system device (114) includes a humidifier (100) configured to humidify an oxygen-containing gas to be supplied to the fuel cell stack [Fig. 5-6, paragraph 0042, 0044, 0055].

13.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitomi et al (US 20150244006 A1) in view of Naito et al (US 20140363755 A1) and Kaupert (US 20100092839 A1) as applied in claims 2-3 and further in view of Naito et al (US 20170263968 A1).
Regarding claim 4, Yoshitomi/Naito remains silent about providing seal member between the stack case and the first case member. However, it is known in the art to provide seal member in the fuel cell housing to reliably seal the inside of the stack case in an air tight manner, and a liquid tight manner as taught by Naito’968 [Fig. 2, 6; paragraph 0008, 0013-0014]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing a seal member in order to reliably seal the inside of the stack case in an air tight manner, and a liquid tight manner.

14.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitomi et al (US 20150244006 A1) in view of Naito et al (US 20140363755 A1) and Kaupert (US 20100092839 A1) as applied in claims 2-3 and further in view of Tanabe et al (US 20110274995 A1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MUHAMMAD S SIDDIQUEE/           Primary Examiner, Art Unit 1723